               Case:20-01947-jwb               Doc #:323 Filed: 09/21/2020                   Page 1 of 10




                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF MICHIGAN


In re:                                                                                  Chapter 11
Barfly Ventures, LLC, et al.1                                                           CASE NO: 20-01947
                                                                                        HON. James W. Boyd
Debtor. _______________________/                                                        Jointly Administered
     SUMMARY OF THIRD MONTHLY FEE STATEMENT OF ROCK CREEK ADVISORS, LLC FOR
    PAYMENT OF COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
    EXPENSES AS FINANCIAL ADVISOR FOR DEBTOR FOR THE PERIOD FROM AUGUST 1, 2020
                              THROUGH AUGUST 31, 2020


Name of Applicant:                                                  Rock Creek Advisors, LLC

Authorized to Provide Professional Services to:                     The above captioned Debtor

Date of Order Approving Retention:                                  July 22, 2020

Effective Date of Retention:                                        June 3, 2020

Period for which compensation and                                   August 1, 2020 through
reimbursement are sought:                                           August 31, 2020

Total Amount of Compensation sought as                              $ 96,807.50
actual, reasonable and necessary:                                   80%:    $77,446.00
                                                                    20%:    $19,361.50

Amount of Reimbursement sought:                                     $0.00

This is a(n): X Monthly ___Interim ___Final Application

Rock Creek Advisors, LLC

/s/ Brian Ayers


1
  - The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129), 50 Amp
Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC
(d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCatConcessions, LLC (2597),
HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a
HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242),
HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCatLouisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of
the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)(4255).
                 Case:20-01947-jwb          Doc #:323 Filed: 09/21/2020     Page 2 of 10

Rock Creek Advisors LLC
555 Fifth Avenue, 14th Floor
New York, NY 10017 US
jgansman@rockcreekFA.com
rockcreekfa.com




INVOICE
BILL TO                               SHIP TO                              INVOICE #   1176
Barfly Ventures, LLC                  Barfly Ventures, LLC                     DATE    09/18/2020
35 Oakes St SW Ste 400                35 Oakes St SW Ste 400               DUE DATE    09/18/2020
Grand Rapids, MI 49503                Grand Rapids, MI 49503                  TERMS    Due on receipt
United States                         United States




 ACTIVITY           DESCRIPTION                                             QTY        RATE        AMOUNT

 Financial          Jim Gansman                                            13.40   575.00          7,705.00
 Advisory
 Services
 Financial          Paul Neitzel                                          101.60   525.00        53,340.00
 Advisory
 Services
 Financial          Chris Peirce                                           52.60   375.00        19,725.00
 Advisory
 Services
 Financial          Brian Ayers                                            22.90   475.00        10,877.50
 Advisory
 Services
 Financial          Lindsey Neitzel                                        17.20   300.00          5,160.00
 Advisory
 Services


                                                         BALANCE DUE
                                                                                          $96,807.50
                Case:20-01947-jwb        Doc #:323 Filed: 09/21/2020    Page 3 of 10
Barfly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-01947-jwb



           Project Category Summary
                                                                       Hours       Amount
           Attendance at Court Hearings and Review of Pleadings          4.8   $    2,640.00
           Bankruptcy Reporting                                         36.5   $   17,502.50
           Business Analysis                                            40.6   $   19,080.00
           Business Operations                                          18.7   $    9,497.50
           Creditors/Creditor Committee Communication                    2.0   $      990.00
           Discussions with Lender                                       1.2   $      660.00
           Fee Application                                              17.9   $    5,932.50
           Landlord Negotiations                                        29.8   $   15,655.00
           Meetings - Other                                              6.0   $    2,730.00
           Meetings - with Counsel                                       8.6   $    4,370.00
           Meetings - with Debtor                                       18.7   $    8,672.50
           Sale Process                                                 22.9   $    9,077.50
            Total                                                      207.7   $   96,807.50

           Blended Hourly Rate                                                 $      466.09
                  Case:20-01947-jwb
BarFly Ventures, LLC
                                             Doc #:323 Filed: 09/21/2020          Page 4 of 10
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person
                                                       Hours      Rate          Amount

Attendance at Court Hearings and Review of Pleadings
Jim Gansman                                             2.4      $ 575.00   $     1,380.00
Heidi Lipton                                            0.0      $ 375.00   $          -
Lindsey Neitzel                                         0.0      $ 300.00   $          -
Paul Neitzel                                            2.4      $ 525.00   $     1,260.00
Chris Peirce                                            0.0      $ 375.00   $          -
Sub-Total                                               4.8      $ 550.00   $     2,640.00

Bankruptcy Reporting
Brian Ayers                                            11.6      $ 475.00   $     5,510.00
Jim Gansman                                             0.3      $ 575.00   $       172.50
Heidi Lipton                                            0.0      $ 375.00   $          -
Lindsey Neitzel                                         0.0      $ 300.00   $          -
Paul Neitzel                                           17.3      $ 525.00   $     9,082.50
Chris Peirce                                            7.3      $ 375.00   $     2,737.50
Sub-Total                                              36.5      $ 479.52   $    17,502.50

Business Analysis
Brian Ayers                                             4.0      $ 475.00   $     1,900.00
Jim Gansman                                             1.9      $ 575.00   $     1,092.50
Heidi Lipton                                            0.0      $ 375.00   $          -
Lindsey Neitzel                                         1.8      $ 300.00   $       540.00
Paul Neitzel                                           21.4      $ 525.00   $    11,235.00
Chris Peirce                                           11.5      $ 375.00   $     4,312.50
Sub-Total                                              40.6      $ 469.95   $    19,080.00

Business Operations
Brian Ayers                                             3.4      $ 475.00   $     1,615.00
Jim Gansman                                             0.6      $ 575.00   $       345.00
Heidi Lipton                                            0.0      $ 375.00   $          -
Lindsey Neitzel                                         0.0      $ 300.00   $          -
Paul Neitzel                                           13.5      $ 525.00   $     7,087.50
Chris Peirce                                            1.2      $ 375.00   $       450.00
Sub-Total                                              18.7      $ 507.89   $     9,497.50


Creditors/Creditor Committee Communication
Brian Ayers                                             0.0      $ 475.00   $         -
Jim Gansman                                             0.0      $ 575.00   $         -
Heidi Lipton                                            0.0      $ 375.00   $         -
Lindsey Neitzel                                         0.0      $ 300.00   $         -
Paul Neitzel                                            1.6      $ 525.00   $      840.00
Chris Peirce                                            0.4      $ 375.00   $      150.00
Sub-Total                                               2.0      $ 495.00   $      990.00

Discussions with Lender
Brian Ayers                                             0.0      $ 475.00   $         -
Jim Gansman                                             0.6      $ 575.00   $      345.00
Heidi Lipton                                            0.0      $ 375.00   $         -
Lindsey Neitzel                                         0.0      $ 300.00   $         -
Paul Neitzel                                            0.6      $ 525.00   $      315.00
Chris Peirce                                            0.0      $ 375.00   $         -
Sub-Total                                               1.2      $ 550.00   $      660.00

Fee Application
Brian Ayers                                             0.0      $ 475.00   $          -
Jim Gansman                                             0.0      $ 575.00   $          -
Heidi Lipton                                            0.0      $ 375.00   $          -
Lindsey Neitzel                                        15.4      $ 300.00   $     4,620.00

                                                        2 of 8
                  Case:20-01947-jwb
BarFly Ventures, LLC
                                         Doc #:323 Filed: 09/21/2020          Page 5 of 10
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person
                                                   Hours      Rate          Amount

Paul Neitzel                                        2.5      $ 525.00   $     1,312.50
Chris Peirce                                        0.0      $ 375.00   $          -
Sub-Total                                          17.9      $ 331.42   $     5,932.50

Landlord Negotiations
Brian Ayers                                         0.0      $ 475.00   $          -
Jim Gansman                                         0.2      $ 575.00   $       115.00
Heidi Lipton                                        0.0      $ 375.00   $          -
Lindsey Neitzel                                     0.0      $ 300.00   $          -
Paul Neitzel                                       29.6      $ 525.00   $    15,540.00
Chris Peirce                                        0.0      $ 375.00   $          -
Sub-Total                                          29.8      $ 525.34   $    15,655.00

Meetings - Other
Brian Ayers                                         2.1      $ 475.00   $      997.50
Jim Gansman                                         0.0      $ 575.00   $         -
Heidi Lipton                                        0.0      $ 375.00   $         -
Lindsey Neitzel                                     0.0      $ 300.00   $         -
Paul Neitzel                                        1.8      $ 525.00   $      945.00
Chris Peirce                                        2.1      $ 375.00   $      787.50
Sub-Total                                           6.0      $ 455.00          2730.00

Meetings - with Counsel
Brian Ayers                                         1.0      $ 475.00   $       475.00
Jim Gansman                                         2.9      $ 575.00   $     1,667.50
Heidi Lipton                                        0.0      $ 375.00   $          -
Lindsey Neitzel                                     0.0      $ 300.00   $          -
Paul Neitzel                                        3.1      $ 525.00   $     1,627.50
Chris Peirce                                        1.6      $ 375.00   $       600.00
Sub-Total                                           8.6      $ 508.14   $     4,370.00

Meetings - with Debtor
Brian Ayers                                         0.8      $ 475.00   $       380.00
Jim Gansman                                         2.8      $ 575.00   $     1,610.00
Heidi Lipton                                        0.0      $ 375.00   $          -
Lindsey Neitzel                                     0.0      $ 300.00   $          -
Paul Neitzel                                        6.8      $ 525.00   $     3,570.00
Chris Peirce                                        8.3      $ 375.00   $     3,112.50
Sub-Total                                          18.7      $ 463.77   $     8,672.50

Sale Process
Brian Ayers                                         0.0      $ 475.00   $          -
Jim Gansman                                         1.7      $ 575.00   $       977.50
Heidi Lipton                                        0.0      $ 375.00   $          -
Lindsey Neitzel                                     0.0      $ 300.00   $          -
Paul Neitzel                                        1.0      $ 525.00   $       525.00
Chris Peirce                                       20.2      $ 375.00   $     7,575.00
Sub-Total                                          22.9      $ 396.40   $     9,077.50

Total                                              207.7     5,732.4         96,807.50




                                                    3 of 8
BarFly Ventures, LLC
                                                                          Case:20-01947-jwb                          Doc #:323 Filed: 09/21/2020                                       Page 6 of 10
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
     Date     Professional   Project Category                                       Description                                                                                                 Hours             Billable Rate        Billable Amount
   8/1/2020   Jim Gansman    Meetings - with Debtor                                 Board call w/ Pachulski and RC to talk about PPP lender and court hearing                                           0.8   $           575.00   $               460.00
   8/1/2020   Paul Neitzel   Business Analysis                                      Update of Cash Segregation analysis for BOD call                                                                    1.4   $           525.00   $               735.00
   8/1/2020   Paul Neitzel   Meetings - with Debtor                                 BFV BOD Meeting PPP                                                                                                 0.8   $           525.00   $               420.00
   8/1/2020   Paul Neitzel   Meetings - with Counsel                                Call with Jim Gansman and John Lucas re: next steps                                                                 0.1   $           525.00   $                52.50
   8/1/2020   Paul Neitzel   Meetings - with Debtor                                 Call with Ned re: PPP forgiveness                                                                                   0.2   $           525.00   $               105.00
   8/1/2020   Paul Neitzel   Business Analysis                                      Update UCC 13 week c/f                                                                                              0.2   $           525.00   $               105.00
   8/2/2020   Brian Ayers    Bankruptcy Reporting                                   discussion with Paul re mor disbursements                                                                           0.4   $           475.00   $               190.00
   8/2/2020   Paul Neitzel   Bankruptcy Reporting                                   Disbursement calculation from company's bank statements for UST fee                                                 2.7   $           525.00   $             1,417.50
   8/2/2020   Paul Neitzel   Bankruptcy Reporting                                   Review Bank reconciliations and move statements to disbursement file for June MOR                                   1.8   $           525.00   $               945.00
   8/2/2020   Paul Neitzel   Bankruptcy Reporting                                   discussion with Brian re MOR disbursements                                                                          0.4   $           525.00   $               210.00
   8/3/2020   Chris Peirce   Bankruptcy Reporting                                   Research and provide address for creditor to WNJ                                                                    0.2   $           375.00   $                75.00
   8/3/2020   Chris Peirce   Meetings - with Debtor                                 Daily cash flow call - discuss pre-petition invoices, month end close, and MOR disbursements                        0.8   $           375.00   $               300.00
   8/3/2020   Chris Peirce   Business Analysis                                      Send Tim Gauthier updated cash flow file to enter actuals for prior week                                            0.1   $           375.00   $                37.50
   8/3/2020   Chris Peirce   Meetings - with Debtor                                 Call with Mastodon regarding cash flow forecast                                                                     0.3   $           375.00   $               112.50
   8/3/2020   Chris Peirce   Sale Process                                           Review Mastodon cash flow forecast file                                                                             0.3   $           375.00   $               112.50
   8/3/2020   Chris Peirce   Business Analysis                                      Review company payroll allocation                                                                                   0.2   $           375.00   $                75.00
   8/3/2020   Chris Peirce   Creditors/Creditor Committee Communication             Review Amherst Partners email regarding cash flow questions                                                         0.1   $           375.00   $                37.50
   8/3/2020   Chris Peirce   Business Analysis                                      Review daily sales flash report                                                                                     0.1   $           375.00   $                37.50
   8/3/2020   Chris Peirce   Business Analysis                                      Review Ned Lidvall feedback on Location Pro Forma model used for rent negotiations                                  0.1   $           375.00   $                37.50
   8/3/2020   Jim Gansman    Meetings - with Counsel                                Call with Paul and John Lucas re: next steps                                                                        0.1   $           575.00   $                57.50
   8/3/2020   Jim Gansman    Meetings - with Debtor                                 PPP Schedule with Ned and Paul                                                                                      0.5   $           575.00   $               287.50
   8/3/2020   Paul Neitzel   Business Analysis                                      Call with BFV (Tim, Shawn & Denise) re: weekly operations                                                           0.8   $           525.00   $               420.00
   8/3/2020   Paul Neitzel   Landlord Negotiations                                  emails with Broad Ripple landlord                                                                                   0.1   $           525.00   $                52.50
   8/3/2020   Paul Neitzel   Meetings - with Debtor                                 Call with Mastodon, Rock Creek and the company regarding sales projections                                          0.3   $           525.00   $               157.50
   8/3/2020   Paul Neitzel   Meetings - with Debtor                                 Call with Tim re: Mercantile bank rec for June                                                                      0.5   $           525.00   $               262.50
   8/3/2020   Paul Neitzel   Landlord Negotiations                                  Email with KC landlord re: potential purchase of assets                                                             0.1   $           525.00   $                52.50
   8/3/2020   Paul Neitzel   Meetings - with Debtor                                 Call with Ned & Jim Gansman reviewing PPP use schedule                                                              0.5   $           525.00   $               262.50
   8/3/2020   Paul Neitzel   Creditors/Creditor Committee Communication             Responses to creditor committee questions                                                                           0.4   $           525.00   $               210.00
   8/3/2020   Paul Neitzel   Landlord Negotiations                                  Editing Stella lease amendment and sending for signature                                                            0.7   $           525.00   $               367.50
   8/3/2020   Paul Neitzel   Landlord Negotiations                                  Email Lansing landlord re: lease amendment                                                                          0.1   $           525.00   $                52.50
   8/4/2020   Brian Ayers    Bankruptcy Reporting                                   Review of balance sheets as of 6/3 and 6/28 for MOR reporting                                                       0.8   $           475.00   $               380.00
   8/4/2020   Brian Ayers    Bankruptcy Reporting                                   Review of June financial statements and June MOR with Paul and Tim (BFV).                                           1.1   $           475.00   $               522.50
   8/4/2020   Brian Ayers    Bankruptcy Reporting                                   Call with Tim (BF) re balance sheets                                                                                0.3   $           475.00   $               142.50
   8/4/2020   Brian Ayers    Meetings - Other                                       call re cash disbursement reporting                                                                                 0.3   $           475.00   $               142.50
   8/4/2020   Chris Peirce   Business Analysis                                      Update prior week actuals in cash flow forecast and send to company                                                 0.2   $           375.00   $                75.00
   8/4/2020   Chris Peirce   Bankruptcy Reporting                                   Create .pdf of all bank account statements and bank reconciliations                                                 2.0   $           375.00   $               750.00
   8/4/2020   Chris Peirce   Meetings - Other                                       Call with Paul Neitzel and Brian Ayers to discuss MOR and cash reconciliation                                       0.3   $           375.00   $               112.50
   8/4/2020   Chris Peirce   Meetings - with Debtor                                 Daily cash flow call - discuss timing of P7 MOR reporting, P7 month end close, and AP invoices                      0.2   $           375.00   $                75.00
   8/4/2020   Chris Peirce   Business Analysis                                      Update store pro forma P&L file in preparation for call with Beltline landlord                                      0.2   $           375.00   $                75.00
   8/4/2020   Jim Gansman    Business Operations                                    Research and emails w Ned re business interruption insurance for closed restaurants                                 0.6   $           575.00   $               345.00
   8/4/2020   Paul Neitzel   Bankruptcy Reporting                                   Discuss June MOR reporting package with Chris Peirce and Brian Ayers                                                0.3   $           525.00   $               157.50
   8/4/2020   Paul Neitzel   Landlord Negotiations                                  Send Stella's amendment to Pachulski for review                                                                     0.1   $           525.00   $                52.50
   8/4/2020   Paul Neitzel   Business Operations                                    Call with BFV mgmt re: daily operations and reporting needs                                                         0.2   $           525.00   $               105.00
   8/4/2020   Paul Neitzel   Bankruptcy Reporting                                   Review Mercantile June bank statement with Tim                                                                      0.5   $           525.00   $               262.50
   8/4/2020   Paul Neitzel   Landlord Negotiations                                  Call with Beltline landlord and follow-up with Ned                                                                  0.7   $           525.00   $               367.50
   8/4/2020   Paul Neitzel   Bankruptcy Reporting                                   Work on June MOR                                                                                                    2.1   $           525.00   $             1,102.50
   8/4/2020   Paul Neitzel   Business Operations                                    Review and email with landlord re: business interpretation insurance claim                                          0.1   $           525.00   $                52.50
   8/4/2020   Paul Neitzel   Bankruptcy Reporting                                   Review of June financial statements and June MOR with Brian (RC) and Tim (BFV).                                     1.1   $           525.00   $               577.50
   8/5/2020   Brian Ayers    Bankruptcy Reporting                                   Reviewing June financials with Paul, Chris and Company                                                              1.1   $           475.00   $               522.50
   8/5/2020   Brian Ayers    Meetings - with Debtor                                 Call with Company re AP due dates and current post-petition AP                                                      0.5   $           475.00   $               237.50
   8/5/2020   Chris Peirce   Business Analysis                                      Update forecast with changes from cash flow call                                                                    0.5   $           375.00   $               187.50
   8/5/2020   Chris Peirce   Bankruptcy Reporting                                   Daily cash flow call - review prior week actuals vs. forecast                                                       1.1   $           375.00   $               412.50
   8/5/2020   Chris Peirce   Business Analysis                                      Send Barfly team updated forecast and detail of Music/Cable/Internet account                                        0.2   $           375.00   $                75.00
   8/5/2020   Chris Peirce   Creditors/Creditor Committee Communication             Prepare and upload cash flow forecast for UST and UCC                                                               0.3   $           375.00   $               112.50
   8/5/2020   Paul Neitzel   Bankruptcy Reporting                                   Discuss AP due with Denise (BFV) and Brian (RC)                                                                     0.5   $           525.00   $               262.50
   8/5/2020   Paul Neitzel   Bankruptcy Reporting                                   Review of prior week c/f with company (Ned & Tim)                                                                   1.1   $           525.00   $               577.50
   8/5/2020   Paul Neitzel   Landlord Negotiations                                  Discussion with BFV (Ned) & counsel (Jason - Pachulski) re: lease assumptions/rejections                            0.6   $           525.00   $               315.00
   8/5/2020   Paul Neitzel   Bankruptcy Reporting                                   Review and respond to June MOR draft                                                                                0.8   $           525.00   $               420.00
   8/5/2020   Paul Neitzel   Bankruptcy Reporting                                   Review of bank accounts opened in June                                                                              0.3   $           525.00   $               157.50
   8/5/2020   Paul Neitzel   Landlord Negotiations                                  Email Rockford Construction re: office lease                                                                        0.1   $           525.00   $                52.50
   8/6/2020   Brian Ayers    Meetings - with Counsel                                Discussion with counsel re: MOR and Paul                                                                            0.4   $           475.00   $               190.00
   8/6/2020   Brian Ayers    Bankruptcy Reporting                                   review of disbursement reporting schedule, format for MOR presentation                                              1.3   $           475.00   $               617.50
   8/6/2020   Chris Peirce   Meetings - with Debtor                                 Daily cash flow call - review any AP issues and reconcile sales tax and credit card fee expenses                    0.8   $           375.00   $               300.00
   8/6/2020   Chris Peirce   Business Analysis                                      Review sales tax and credit card fee payment schedule from company                                                  0.2   $           375.00   $                75.00
   8/6/2020   Jim Gansman    Attendance at Court Hearings and Review of Pleadings   Attendance at PPP court hearing re professional fees                                                                1.7   $           575.00   $               977.50
   8/6/2020   Jim Gansman    Meetings - with Counsel                                prior to PPP hearing to discuss FSB supplemental brief                                                              0.3   $           575.00   $               172.50
   8/6/2020   Paul Neitzel   Attendance at Court Hearings and Review of Pleadings   Attend zoom hearing                                                                                                 1.7   $           525.00   $               892.50
   8/6/2020   Paul Neitzel   Bankruptcy Reporting                                   Review FSB response to BFV & USS objection in advance of hearing                                                    0.4   $           525.00   $               210.00
   8/6/2020   Paul Neitzel   Creditors/Creditor Committee Communication             Email creditor committee re: liquor licenses                                                                        0.1   $           525.00   $                52.50
   8/6/2020   Paul Neitzel   Business Analysis                                      Update company cash use for BOD                                                                                     0.6   $           525.00   $               315.00
   8/6/2020   Paul Neitzel   Meetings - with Counsel                                Discussion with counsel re: MOR and B Ayers                                                                         0.4   $           525.00   $               210.00
   8/6/2020   Paul Neitzel   Bankruptcy Reporting                                   Review and discussion of Member Advance with company                                                                0.3   $           525.00   $               157.50
   8/7/2020   Jim Gansman    Meetings - with Counsel                                call w/john and Paul after court ruling                                                                             0.3   $           575.00   $               172.50


                                                                                                                                              4 of 8
BarFly Ventures, LLC
                                                                              Case:20-01947-jwb                          Doc #:323 Filed: 09/21/2020                                                    Page 7 of 10
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
     Date      Professional      Project Category                                       Description                                                                                                              Hours             Billable Rate        Billable Amount
   8/7/2020    Jim Gansman       Attendance at Court Hearings and Review of Pleadings   Attendance at court hearing re PPP and professional fees                                                                         0.7   $           575.00   $               402.50
   8/7/2020    Paul Neitzel      Landlord Negotiations                                  Update call with East Lansing landlord Doug Chron                                                                                1.0   $           525.00   $               525.00
   8/7/2020    Paul Neitzel      Meetings - with Debtor                                 Meeting with Shawn Blonk and Ned re: forecast, utilities and leases                                                              0.5   $           525.00   $               262.50
   8/7/2020    Paul Neitzel      Attendance at Court Hearings and Review of Pleadings   Attend zoom hearing re: PPP funds                                                                                                0.7   $           525.00   $               367.50
   8/7/2020    Paul Neitzel      Meetings - with Counsel                                Follow-up of hearing with Jim and John Lucas                                                                                     0.3   $           525.00   $               157.50
   8/8/2020    Jim Gansman       Landlord Negotiations                                  Call w/ Paul and Lexington ll about them not letting us remove property                                                          0.2   $           575.00   $               115.00
   8/8/2020    Paul Neitzel      Business Operations                                    Call with Jim about Lexington property removal                                                                                   0.2   $           525.00   $               105.00
   8/8/2020    Paul Neitzel      Business Operations                                    Call with Shawn & Kevin re: removal of patio furniture in Lexington                                                              0.1   $           525.00   $                52.50
   8/8/2020    Paul Neitzel      Landlord Negotiations                                  Call, text and email with Lexington property manager regarding removal of property from location                                 0.5   $           525.00   $               262.50
   8/8/2020    Paul Neitzel      Meetings - with Counsel                                Calls with WNJ re: Lexington property and removal                                                                                0.3   $           525.00   $               157.50
   8/8/2020    Paul Neitzel      Landlord Negotiations                                  Call with mastodon re: lease amendment in Lexington                                                                              0.2   $           525.00   $               105.00
   8/8/2020    Paul Neitzel      Business Operations                                    Call with Shawn Blonk at company re: Lexington status                                                                            0.2   $           525.00   $               105.00
   8/8/2020    Paul Neitzel      Meetings - with Counsel                                Call w Jim and Brian re MOR outstanding issues                                                                                   0.3   $           525.00   $               157.50
   8/9/2020    Brian Ayers       Bankruptcy Reporting                                   call to discuss MOR W/ RC                                                                                                        0.3   $           475.00   $               142.50
   8/9/2020    Chris Peirce      Business Analysis                                      Prepare and send out updated weekly cash flow forecast to company                                                                0.2   $           375.00   $                75.00
   8/9/2020    Jim Gansman       Bankruptcy Reporting                                   Call w Paul and Brian re MOR outstanding issues                                                                                  0.3   $           575.00   $               172.50
   8/10/2020   Brian Ayers       Bankruptcy Reporting                                   Call with Chris and Paul re MOR                                                                                                  0.3   $           475.00   $               142.50
   8/10/2020   Brian Ayers       Bankruptcy Reporting                                   Finalize June MOR                                                                                                                1.2   $           475.00   $               570.00
   8/10/2020   Chris Peirce      Meetings - with Debtor                                 Daily Cash flow call - discuss status of month end, sales trend, and timing of prior week actuals                                0.2   $           375.00   $                75.00
   8/10/2020   Chris Peirce      Bankruptcy Reporting                                   Prepare G&A and interest expense allocation by location for June MOR                                                             0.5   $           375.00   $               187.50
   8/10/2020   Chris Peirce      Business Analysis                                      Review sales flash report                                                                                                        0.2   $           375.00   $                75.00
   8/10/2020   Chris Peirce      Bankruptcy Reporting                                   Reconcile consolidated P&L variance to sum of locations for P6                                                                   0.5   $           375.00   $               187.50
   8/10/2020   Chris Peirce      Bankruptcy Reporting                                   Call with Paul Neitzel and Brian Ayers to discuss MOR                                                                            0.3   $           375.00   $               112.50
   8/10/2020   Jim Gansman       Meetings - with Debtor                                 Board call to discuss ruling on PPP and payment of non-allowable expenses                                                        0.5   $           575.00   $               287.50
   8/10/2020   Jim Gansman       Meetings - with Counsel                                Call w/ RC, Jason and John regarding PPP motion for declatory judgement and MOR filing                                           0.5   $           575.00   $               287.50
   8/10/2020   Paul Neitzel      Business Operations                                    Attend BFV board meeting                                                                                                         0.7   $           525.00   $               367.50
   8/10/2020   Paul Neitzel      Meetings - with Counsel                                Email with Pachulski re: PPP funds after FSB discussion                                                                          0.1   $           525.00   $                52.50
   8/10/2020   Paul Neitzel      Bankruptcy Reporting                                   Review of June MOR with Brian & Chris                                                                                            0.3   $           525.00   $               157.50
   8/10/2020   Paul Neitzel      Business Operations                                    Call from Spectrum Lincoln                                                                                                       0.2   $           525.00   $               105.00
   8/10/2020   Paul Neitzel      Meetings - with Counsel                                Call with Pachulski (John Lucas & Jason Rosell) & Rock Creek re: PPP funds follow-up with FSB counsel                            0.5   $           525.00   $               262.50
   8/10/2020   Paul Neitzel      Meetings - with Counsel                                Update of landlord negotiations, c/f and waterfall for email to secured lender counsel                                           0.6   $           525.00   $               315.00
   8/10/2020   Paul Neitzel      Business Analysis                                      Update cash waterfall for FSB kender counsel and investment banker                                                               2.4   $           525.00   $             1,260.00
   8/11/2020   Brian Ayers       Business Analysis                                      discuss hearing re PPP motion and judgement                                                                                      0.3   $           475.00   $               142.50
   8/11/2020   Chris Peirce      Sale Process                                           Review updated waterfall analysis                                                                                                0.2   $           375.00   $                75.00
   8/11/2020   Chris Peirce      Business Analysis                                      Review daily flash sales report                                                                                                  0.2   $           375.00   $                75.00
   8/11/2020   Chris Peirce      Meetings - with Debtor                                 Daily cash flow call - discuss forecast items for the week and MOR                                                               0.4   $           375.00   $               150.00
   8/11/2020   Chris Peirce      Business Analysis                                      Update forecast with prior week actuals and variances                                                                            0.5   $           375.00   $               187.50
   8/11/2020   Chris Peirce      Sale Process                                           Begin compiling APA schedules                                                                                                    1.0   $           375.00   $               375.00
   8/11/2020   Jim Gansman       Discussions with Lender                                Review of email from lender on proposed DIP amounts on adequate protection payments                                              0.3   $           575.00   $               172.50
   8/11/2020   Paul Neitzel      Landlord Negotiations                                  Discussion with CEO Ned re: office lease prior to call with Rockford construction                                                0.2   $           525.00   $               105.00
   8/11/2020   Paul Neitzel      Landlord Negotiations                                  Call with Rockford Construction (office landlord)                                                                                0.4   $           525.00   $               210.00
   8/11/2020   Paul Neitzel      Landlord Negotiations                                  Call with downtown landlord re: office space                                                                                     0.4   $           525.00   $               210.00
   8/11/2020   Paul Neitzel      Bankruptcy Reporting                                   Review June MOR with Ned - CEO BFV                                                                                               0.5   $           525.00   $               262.50
   8/11/2020   Paul Neitzel      Business Operations                                    Call with debtor management regarding cash & operations                                                                          0.4   $           525.00   $               210.00
   8/11/2020   Paul Neitzel      Business Analysis                                      Analysis of company waterfall                                                                                                    0.6   $           525.00   $               315.00
   8/11/2020   Paul Neitzel      Discussions with Lender                                Call with lender re: leases and company payroll n relation to PPP                                                                0.6   $           525.00   $               315.00
   8/12/2020   Brian Ayers       Business Analysis                                      review of updated forecast                                                                                                       0.4   $           475.00   $               190.00
   8/12/2020   Chris Peirce      Meetings - with Debtor                                 Daily cash flow call - review prior week actuals, open AP issues, P7 actuals, and APA needs                                      0.8   $           375.00   $               300.00
   8/12/2020   Chris Peirce      Business Analysis                                      Send out updated forecast for review                                                                                             0.1   $           375.00   $                37.50
   8/12/2020   Jim Gansman       Meetings - with Counsel                                Calls w John re proposals from lender on dIP from adequate assurance payments                                                    0.4   $           575.00   $               230.00
   8/12/2020   Paul Neitzel      Business Analysis                                      Call with Ned, Tim & Denise from BFV re: cash flow, July financials and AP issues                                                0.7   $           525.00   $               367.50
   8/12/2020   Paul Neitzel      Business Operations                                    Call with Spectrum for Lincoln NE cable                                                                                          0.2   $           525.00   $               105.00
   8/12/2020   Paul Neitzel      Business Operations                                    Call with BFV (Abel & Jessie ) re: Lincoln cable                                                                                 0.2   $           525.00   $               105.00
   8/13/2020   Brian Ayers       Meetings - with Debtor                                 call and emails with Debtor re P7 financials.                                                                                    0.3   $           475.00   $               142.50
   8/13/2020   Chris Peirce      Business Operations                                    Phone call with Paul and emails with BFV (Denise & Amy) and Pachulski (Jason Rosell) re food licenses                            0.3   $           375.00   $               112.50
   8/13/2020   Chris Peirce      Meetings - with Debtor                                 Daily cash flow call - discuss food license payments and month end close                                                         0.2   $           375.00   $                75.00
   8/13/2020   Chris Peirce      Business Analysis                                      Email Ned Lidvall current payroll forecast to compare to actual amount this week                                                 0.1   $           375.00   $                37.50
   8/13/2020   Chris Peirce      Sale Process                                           Begin populating APA schedules with company files, request files from company                                                    2.5   $           375.00   $               937.50
   8/13/2020   Lindsey Neitzel   Fee Application                                        Fee App                                                                                                                          0.4   $           300.00   $               120.00
   8/13/2020   Lindsey Neitzel   Fee Application                                        Fee App                                                                                                                          1.2   $           300.00   $               360.00
   8/13/2020   Paul Neitzel      Business Operations                                    Call with Abel (BFV IT) and Spectrum re: Lincoln service                                                                         0.3   $           525.00   $               157.50
   8/13/2020   Paul Neitzel      Business Operations                                    Second call of day with Abel (BFV IT) and Spectrum for Lincoln NE service                                                        0.2   $           525.00   $               105.00
   8/13/2020   Paul Neitzel      Business Operations                                    3rd call with Abel (BFV IT) and Spectrum re: Lincoln, NE service                                                                 0.2   $           525.00   $               105.00
   8/13/2020   Paul Neitzel      Business Operations                                    4th call with Abel (BFV IT) and Spectrum re: service in Lincoln, NE                                                              0.9   $           525.00   $               472.50
   8/13/2020   Paul Neitzel      Business Operations                                    Phone call with Chris Peirce and emails with BFV (Denise & Amy) and Pachulski (Jason Rosell) re food licenses                    0.3   $           525.00   $               157.50
   8/14/2020   Chris Peirce      Sale Process                                           Continue populating APA schedules with files from company                                                                        0.5   $           375.00   $               187.50
   8/14/2020   Chris Peirce      Meetings - with Debtor                                 Daily cash flow call - discuss P7 actuals                                                                                        0.3   $           375.00   $               112.50
   8/14/2020   Chris Peirce      Business Analysis                                      Review P7 financials                                                                                                             0.5   $           375.00   $               187.50
   8/14/2020   Chris Peirce      Sale Process                                           Correspondence with company regarding liquor licenses for APA schedules                                                          0.1   $           375.00   $                37.50
   8/14/2020   Jim Gansman       Meetings - with Counsel                                Call w/ John Lucas re PPP litigation and potential SBA may make appearance and sale update                                       0.4   $           575.00   $               230.00
   8/14/2020   Jim Gansman       Business Analysis                                      Call with Paul re MOR, fee application, 13 week cf and documents lender requested                                                0.3   $           575.00   $               172.50
   8/14/2020   Lindsey Neitzel   Fee Application                                        Fee App                                                                                                                          4.2   $           300.00   $             1,260.00
   8/14/2020   Lindsey Neitzel   Fee Application                                        Fee App                                                                                                                          0.9   $           300.00   $               270.00


                                                                                                                                                5 of 8
BarFly Ventures, LLC
                                                                              Case:20-01947-jwb                       Doc #:323 Filed: 09/21/2020                                                     Page 8 of 10
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
     Date      Professional      Project Category                                    Description                                                                                                                               Hours            Billable Rate        Billable Amount
   8/14/2020   Lindsey Neitzel   Fee Application                                     Fee App                                                                                                                                            4.4 $           300.00   $             1,320.00
   8/14/2020   Paul Neitzel      Business Operations                                 Call with BFV (Ned, Tim, Shawn) r: P7 progress                                                                                                     0.3 $           525.00   $               157.50
   8/14/2020   Paul Neitzel      Business Analysis                                   Update and email 13-week cash to lender with cash segregation                                                                                      0.4 $           525.00   $               210.00
   8/14/2020   Paul Neitzel      Landlord Negotiations                               Call with Jim re MOR, fee application, 13 week cf and documents lender requested                                                                   0.3 $           525.00   $               157.50
   8/14/2020   Paul Neitzel      Landlord Negotiations                               Update proforma for Broad Ripple and send to CEO (Ned) for review.                                                                                 0.3 $           525.00   $               157.50
   8/14/2020   Paul Neitzel      Landlord Negotiations                               Email to BFV corporate office landlord                                                                                                             0.3 $           525.00   $               157.50
   8/14/2020   Paul Neitzel      Landlord Negotiations                               Respond to BFV CEO questions on Broad Ripple lease proposal                                                                                        0.4 $           525.00   $               210.00
   8/14/2020   Paul Neitzel      Fee Application                                     Fee Application aggregation                                                                                                                        2.5 $           525.00   $             1,312.50
   8/15/2020   Jim Gansman       Business Analysis                                   Calls w Paul and emails regarding P7 and forecast of rest of year                                                                                  0.4 $           575.00   $               230.00
   8/15/2020   Jim Gansman       Business Analysis                                   Review of Ned's email on Landlords. Calls w Ned and Paul re same. Follow up call on Monday.                                                        0.5 $           575.00   $               287.50
   8/15/2020   Lindsey Neitzel   Fee Application                                     Fee App                                                                                                                                            0.5 $           300.00   $               150.00
   8/15/2020   Paul Neitzel      Business Analysis                                   Calls w Jim regarding P7 and forecast of rest of year                                                                                              0.4 $           525.00   $               210.00
   8/15/2020   Paul Neitzel      Business Analysis                                   Calculating cash rent for the remainder of 2020 & all of 2021 for Mastodon model                                                                   1.5 $           525.00   $               787.50
   8/15/2020   Paul Neitzel      Landlord Negotiations                               Emails with company re: lease negotiations and pro-forma P&LS                                                                                      0.2 $           525.00   $               105.00
   8/16/2020   Chris Peirce      Sale Process                                        APA Schedule work                                                                                                                                  1.5 $           375.00   $               562.50
   8/16/2020   Lindsey Neitzel   Fee Application                                     Fee App                                                                                                                                            3.8 $           300.00   $             1,140.00
   8/16/2020   Lindsey Neitzel   Business Analysis                                   Excel - July MOR disperment reporting                                                                                                              1.8 $           300.00   $               540.00
   8/16/2020   Paul Neitzel      Landlord Negotiations                               Work on pro forma P&L with fixed vs variable expenses for landlord negotiations                                                                    2.5 $           525.00   $             1,312.50
   8/16/2020   Paul Neitzel      Sale Process                                        Collecting data for schedules to the APA                                                                                                           0.4 $           525.00   $               210.00
   8/16/2020   Paul Neitzel      Landlord Negotiations                               Email with CEO Ned re: corporate office plan                                                                                                       0.5 $           525.00   $               262.50
   8/16/2020   Paul Neitzel      Landlord Negotiations                               Emails to Ned (BFV CEO) and Rockford Construction (office LL) re: go-forward rent                                                                  0.3 $           525.00   $               157.50
   8/17/2020   Brian Ayers       Business Operations                                 review and discussion re APA support schedules                                                                                                     0.8 $           475.00   $               380.00
   8/17/2020   Chris Peirce      Meetings - with Debtor                              Daily cash flow call - discuss weekly payments and APA schedules                                                                                   0.3 $           375.00   $               112.50
   8/17/2020   Chris Peirce      Meetings - with Counsel                             Call with John Lucas to discuss APA schedules                                                                                                      0.8 $           375.00   $               300.00
   8/17/2020   Chris Peirce      Sale Process                                        Update APA Schedules                                                                                                                               4.9 $           375.00   $             1,837.50
   8/17/2020   Jim Gansman       Sale Process                                        Review of Robert's email and calls with John and Paul re same                                                                                      0.4 $           575.00   $               230.00
   8/17/2020   Jim Gansman       Meetings - with Debtor                              Call w/ Paul and Ned to review models to share w/ landlords on lease negotiation                                                                   0.4 $           575.00   $               230.00
   8/17/2020   Paul Neitzel      Business Analysis                                   Review of Mastodon sale model and respond to emails from Robert (Mastodon)                                                                         0.3 $           525.00   $               157.50
   8/17/2020   Paul Neitzel      Meetings - with Debtor                              Meeting with BFV (Denise-AP & Tim-controller) re: upcoming payments, sales tax and other                                                           0.3 $           525.00   $               157.50
   8/17/2020   Paul Neitzel      Business Analysis                                   Reconciliation of P7 labor costs to sales documents                                                                                                1.3 $           525.00   $               682.50
   8/17/2020   Paul Neitzel      Meetings - with Debtor                              Call with Shawn Blonk re: company sales and labor forecast                                                                                         0.2 $           525.00   $               105.00
   8/17/2020   Paul Neitzel      Sale Process                                        Calls with John and Jim re Roberts email                                                                                                           0.4 $           525.00   $               210.00
   8/17/2020   Paul Neitzel      Meetings - with Debtor                              Call with Ned and Jim re: landlord negotiations                                                                                                    0.4 $           525.00   $               210.00
   8/17/2020   Paul Neitzel      Creditors/Creditor Committee Communication          Emails re: liquor licenses                                                                                                                         0.2 $           525.00   $               105.00
   8/17/2020   Paul Neitzel      Business Operations                                 Emails/texts with KC landlord and company re: utility shut-off in Kansas City                                                                      0.4 $           525.00   $               210.00
   8/18/2020   Chris Peirce      Sale Process                                        Update APA Schedules with information from company                                                                                                 4.3 $           375.00   $             1,612.50
   8/18/2020   Chris Peirce      Sale Process                                        Send APA Schedule draft to Ned Lidvall, Paul Neitzel, and John Lucas                                                                               0.1 $           375.00   $                37.50
   8/18/2020   Chris Peirce      Meetings - with Counsel                             Call with John Lucas to review APA Schedules                                                                                                       0.2 $           375.00   $                75.00
   8/18/2020   Chris Peirce      Sale Process                                        Send APA Schedules to Michael Kesler of Paul Hastings                                                                                              0.1 $           375.00   $                37.50
   8/18/2020   Chris Peirce      Meetings - with Debtor                              Daily cash flow call - discuss APA schedules, AP issues including rent payments, and sales trend                                                   0.5 $           375.00   $               187.50
   8/18/2020   Jim Gansman       Meetings - with Counsel                             Call w/ john re rejection of 5 stores by 8/31 and pushing sale process by week                                                                     0.3 $           575.00   $               172.50
   8/18/2020   Paul Neitzel      Business Operations                                 Call with company re: AP payments, contracts, and sales                                                                                            0.5 $           525.00   $               262.50
   8/18/2020   Paul Neitzel      Landlord Negotiations                               Call with Kansas City landlord                                                                                                                     0.2 $           525.00   $               105.00
   8/18/2020   Paul Neitzel      Creditors/Creditor Committee Communication          Research and email to company re: Detroit elevator permit                                                                                          0.3 $           525.00   $               157.50
   8/18/2020   Paul Neitzel      Landlord Negotiations                               Call with Lexington property manager to remove personal property                                                                                   0.2 $           525.00   $               105.00
   8/18/2020   Paul Neitzel      Landlord Negotiations                               Email counsel re: access to Lexington site                                                                                                         0.1 $           525.00   $                52.50
   8/18/2020   Paul Neitzel      Landlord Negotiations                               Email with counsel re: Lexington lease                                                                                                             0.1 $           525.00   $                52.50
   8/18/2020   Paul Neitzel      Landlord Negotiations                               Modeled East Lansing, Stella's and Broad Ripple rent proposals with P/F P&L and break-even analysis                                                1.7 $           525.00   $               892.50
   8/19/2020   Brian Ayers       Business Analysis                                   review of professional fees, including status of objections, holdback amounts and retainers of all professionals for June, emails and calls with Paul
                                                                                                                                                                                                                                        1.2N.$re same 475.00     $               570.00
   8/19/2020   Brian Ayers       Business Analysis                                   Discussion re FFE and lease rejections                                                                                                             0.3 $           475.00   $               142.50
   8/19/2020   Chris Peirce      Meetings - with Debtor                              Daily cash flow call - review prior week actuals and update go forward forecast                                                                    1.0 $           375.00   $               375.00
   8/19/2020   Chris Peirce      Business Analysis                                   Update cash flow forecast with prior week actuals                                                                                                  0.5 $           375.00   $               187.50
   8/19/2020   Jim Gansman       Business Analysis                                   Emails and calls regarding FF&E of stores that leases will be rejected                                                                             0.3 $           575.00   $               172.50
   8/19/2020   Paul Neitzel      Landlord Negotiations                               Respond to email from CEO Ned re: landlord pro forma forecasts                                                                                     0.3 $           525.00   $               157.50
   8/19/2020   Paul Neitzel      Business Analysis                                   Review of cash activity for prior week with debtor and forecast of professional fees                                                               1.0 $           525.00   $               525.00
   8/19/2020   Paul Neitzel      Business Analysis                                   Forecast of professional fees                                                                                                                      0.8 $           525.00   $               420.00
   8/19/2020   Paul Neitzel      Business Analysis                                   Revisions to company cash flow showing segregating cash balances w/ Brian                                                                          1.2 $           525.00   $               630.00
   8/19/2020   Paul Neitzel      Business Analysis                                   Updated c/f to include rent cure costs in the 24 week period                                                                                       0.4 $           525.00   $               210.00
   8/19/2020   Paul Neitzel      Meetings - with Counsel                             Call with Rozzane & Liz of WN&J re: retainer and cure costs                                                                                        0.3 $           525.00   $               157.50
   8/19/2020   Paul Neitzel      Business Analysis                                   Work with counsel and company re: professionals retainers and future forecast of professional fees                                                 1.7 $           525.00   $               892.50
   8/19/2020   Paul Neitzel      Business Analysis                                   Email secured lender re: sales data for August                                                                                                     0.1 $           525.00   $                52.50
   8/19/2020   Paul Neitzel      Business Analysis                                   Update UCC/UST cash fcst for professional fees and revised forecast                                                                                1.2 $           525.00   $               630.00
   8/19/2020   Paul Neitzel      Business Analysis                                   Call with CEO (NED) re: KC utilities                                                                                                               0.1 $           525.00   $                52.50
   8/19/2020   Paul Neitzel      Business Analysis                                   Update 13-wk cf to include cash segregation on face of cf                                                                                          0.7 $           525.00   $               367.50
   8/19/2020   Paul Neitzel      Bankruptcy Reporting                                MOR - disbursement reporting                                                                                                                       1.5 $           525.00   $               787.50
   8/20/2020   Brian Ayers       Business Analysis                                   Review of cure cost update                                                                                                                         0.5 $           475.00   $               237.50
   8/20/2020   Chris Peirce      Meetings - with Debtor                              Daily cash flow call - discuss upcoming reporting deadlines                                                                                        0.1 $           375.00   $                37.50
   8/20/2020   Chris Peirce      Meetings - with Debtor                              Call with company and WNJ to discuss list of executory contracts to be rejected                                                                    0.9 $           375.00   $               337.50
   8/20/2020   Chris Peirce      Business Analysis                                   Create files for 8/10 and 8/17 cash flow forecast for UST and UCC                                                                                  0.7 $           375.00   $               262.50
   8/20/2020   Chris Peirce      Bankruptcy Reporting                                Update cure schedule with rejected contracts, the address for each vendor, and a description of the contract and copy the contracts to a separate  2.0 folder
                                                                                                                                                                                                                                              $         375.00   $               750.00
   8/20/2020   Jim Gansman       Meetings - with Debtor                              Call w/ Company and lenders to discuss rejection of leases and what to do with FF&E                                                                0.6 $           575.00   $               345.00
   8/20/2020   Jim Gansman       Discussions with Lender                             email to Robert updating him on lender call                                                                                                        0.1 $           575.00   $                57.50
   8/20/2020   Paul Neitzel      Business Operations                                 Call with BFV Kevin Kozak re: entry into KC location                                                                                               0.1 $           525.00   $                52.50


                                                                                                                                              6 of 8
BarFly Ventures, LLC
                                                                           Case:20-01947-jwb                     Doc #:323 Filed: 09/21/2020                                                Page 9 of 10
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
     Date      Professional   Project Category                                    Description                                                                                                                        Hours             Billable Rate        Billable Amount
   8/20/2020   Paul Neitzel   Business Operations                                 Call with KC landlord to access KC location                                                                                                0.1   $           525.00   $                52.50
   8/20/2020   Paul Neitzel   Business Operations                                 Email with BFV AP re: outstanding electric at KC location                                                                                  0.1   $           525.00   $                52.50
   8/20/2020   Paul Neitzel   Landlord Negotiations                               Call with Stella's landlord re: status of bankruptcy and lease amendment                                                                   0.2   $           525.00   $               105.00
   8/20/2020   Paul Neitzel   Landlord Negotiations                               Call with KC landlord re: removal of equipment                                                                                             0.2   $           525.00   $               105.00
   8/20/2020   Paul Neitzel   Landlord Negotiations                               Email to Ned & Shawn re: Stella's amendment                                                                                                0.1   $           525.00   $                52.50
   8/20/2020   Paul Neitzel   Business Operations                                 Email to Kevin (BFV facilities) re: Lexington personal property removal                                                                    0.1   $           525.00   $                52.50
   8/20/2020   Paul Neitzel   Meetings - with Debtor                              Call with lender, counsel, debtor and Rock Creek (Jim Gansman) re: rejected properties and removal of personal property                    0.6   $           525.00   $               315.00
   8/20/2020   Paul Neitzel   Meetings - with Debtor                              Contract rejection review with counsel                                                                                                     1.0   $           525.00   $               525.00
   8/20/2020   Paul Neitzel   Business Operations                                 Email with Lexington Landlord re: access to remove personal property                                                                       0.1   $           525.00   $                52.50
   8/20/2020   Paul Neitzel   Sale Process                                        Email from Mastodon re: due diligence questions                                                                                            0.1   $           525.00   $                52.50
   8/20/2020   Paul Neitzel   Business Operations                                 Emails with Lexington landlord re: property pickup                                                                                         0.1   $           525.00   $                52.50
   8/20/2020   Paul Neitzel   Business Operations                                 Landlord pro forma P&L file with comparison to PY                                                                                          2.2   $           525.00   $             1,155.00
   8/21/2020   Chris Peirce   Meetings - with Debtor                              Daily cash flow call - discuss status of AP and open items                                                                                 0.1   $           375.00   $                37.50
   8/21/2020   Chris Peirce   Bankruptcy Reporting                                Send email to Elizabeth Von Eitzen regarding Great America leases                                                                          0.1   $           375.00   $                37.50
   8/21/2020   Chris Peirce   Business Analysis                                   Review emails from company regarding timing and source of ADP fees                                                                         0.1   $           375.00   $                37.50
   8/21/2020   Chris Peirce   Business Analysis                                   Create new cash flow file for the week and send to Paul Neitzel                                                                            0.1   $           375.00   $                37.50
   8/21/2020   Chris Peirce   Business Analysis                                   Review Tim Gauthier email regarding 2019 and 2020 audit                                                                                    0.1   $           375.00   $                37.50
   8/21/2020   Chris Peirce   Business Analysis                                   Review daily sales flash report                                                                                                            0.1   $           375.00   $                37.50
   8/21/2020   Paul Neitzel   Business Operations                                 Call with Lexington landlord and property manager re: access to Lexington to remove personal property, update landlord on BK process       0.2   $           525.00   $               105.00
   8/21/2020   Paul Neitzel   Sale Process                                        Email with Mastodon re: waterfall for September close                                                                                      0.1   $           525.00   $                52.50
   8/21/2020   Paul Neitzel   Business Operations                                 Daily operations with management                                                                                                           0.1   $           525.00   $                52.50
   8/21/2020   Paul Neitzel   Business Operations                                 Call with BFV CEO re: Royal Oak equipment                                                                                                  0.2   $           525.00   $               105.00
   8/21/2020   Paul Neitzel   Creditors/Creditor Committee Communication          Call with Lincoln liquor delivery to implement COD.                                                                                        0.1   $           525.00   $                52.50
   8/21/2020   Paul Neitzel   Business Analysis                                   Q&A with CEO re: break-even analysis for store in operations                                                                               0.2   $           525.00   $               105.00
   8/21/2020   Paul Neitzel   Business Operations                                 Emails, phone calls and texts re: removal of 3rd party equipment from Kansas City                                                          0.3   $           525.00   $               157.50
   8/23/2020   Brian Ayers    Bankruptcy Reporting                                Call with Paul re July MOR                                                                                                                 0.6   $           475.00   $               285.00
   8/23/2020   Paul Neitzel   Business Analysis                                   Summary of professional payments for June emailed to company                                                                               0.4   $           525.00   $               210.00
   8/23/2020   Paul Neitzel   Bankruptcy Reporting                                July MOR                                                                                                                                   2.1   $           525.00   $             1,102.50
   8/23/2020   Paul Neitzel   Landlord Negotiations                               Review of landlord pro-forma document                                                                                                      0.2   $           525.00   $               105.00
   8/23/2020   Paul Neitzel   Bankruptcy Reporting                                Call with Brian re July MOR                                                                                                                0.6   $           525.00   $               315.00
   8/24/2020   Brian Ayers    Bankruptcy Reporting                                review of UST comments re June MOR                                                                                                         1.1   $           475.00   $               522.50
   8/24/2020   Brian Ayers    Business Analysis                                   Discussion and review of professional fee payments. emails with Counsel re objection periods and application of retainers                  0.9   $           475.00   $               427.50
   8/24/2020   Chris Peirce   Business Analysis                                   Review Paul Neitzel professional fee payment schedule                                                                                      0.1   $           375.00   $                37.50
   8/24/2020   Chris Peirce   Business Analysis                                   Review daily sales flash report                                                                                                            0.1   $           375.00   $                37.50
   8/24/2020   Chris Peirce   Sale Process                                        Review and respond to Mastodon questions from Holden Shearin                                                                               0.5   $           375.00   $               187.50
   8/24/2020   Chris Peirce   Business Analysis                                   Daily cash flow call - discuss professional fee payments and timing and Mastodon questions                                                 0.3   $           375.00   $               112.50
   8/24/2020   Chris Peirce   Sale Process                                        Request corporate lease list from company                                                                                                  0.1   $           375.00   $                37.50
   8/24/2020   Chris Peirce   Business Operations                                 Request W9 and wire instructions from professionals and send to company                                                                    0.5   $           375.00   $               187.50
   8/24/2020   Chris Peirce   Sale Process                                        Respond to Justin Goodall questions on sale model                                                                                          0.2   $           375.00   $                75.00
   8/24/2020   Chris Peirce   Sale Process                                        Respond to Holden Shearin questions on sale model                                                                                          0.2   $           375.00   $                75.00
   8/24/2020   Jim Gansman    Discussions with Lender                             Review of emails from Lender re schedules and responses                                                                                    0.2   $           575.00   $               115.00
   8/24/2020   Paul Neitzel   Business Operations                                 Email with debtor re timing of personal property removal from Lexington KY location                                                        0.2   $           525.00   $               105.00
   8/24/2020   Paul Neitzel   Landlord Negotiations                               Emails with debtor (Amy Unseld) re upcoming landlord calls                                                                                 0.3   $           525.00   $               157.50
   8/24/2020   Paul Neitzel   Business Operations                                 Call with debtor re: business operations                                                                                                   0.3   $           525.00   $               157.50
   8/24/2020   Paul Neitzel   Landlord Negotiations                               Review pro forma with debtor (Ned and Shawn) to discuss sales & GA                                                                         0.8   $           525.00   $               420.00
   8/24/2020   Paul Neitzel   Business Analysis                                   Discussion with Mastodon re: waterfall moving to end of September                                                                          0.2   $           525.00   $               105.00
   8/24/2020   Paul Neitzel   Landlord Negotiations                               Emails with KC landlord, KC landlord counsel and BFV counsel re: removal of equipment and 3rd party equipment                              0.3   $           525.00   $               157.50
   8/24/2020   Paul Neitzel   Business Operations                                 Download of Mastodon retention order and email to debtor re: amount in fcst                                                                0.2   $           525.00   $               105.00
   8/24/2020   Paul Neitzel   Business Operations                                 Edits to pro forma P&L and break-even analysis for call with stalking horse bidder                                                         2.2   $           525.00   $             1,155.00
   8/25/2020   Brian Ayers    Business Operations                                 Review sales projections/cash flow                                                                                                         0.6   $           475.00   $               285.00
   8/25/2020   Brian Ayers    Business Operations                                 Calls and emails re executory contracts, negotiating cures and/or rejecting and finding new vendors                                        1.6   $           475.00   $               760.00
   8/25/2020   Chris Peirce   Meetings - with Debtor                              Daily cash flow call - discuss actuals vs. forecast variances and go forward forecast                                                      0.9   $           375.00   $               337.50
   8/25/2020   Chris Peirce   Sale Process                                        Review email from Abel Balderas regarding leased equipment                                                                                 0.1   $           375.00   $                37.50
   8/25/2020   Chris Peirce   Business Analysis                                   Build Sales Pro Forma file for all open locations                                                                                          1.5   $           375.00   $               562.50
   8/25/2020   Chris Peirce   Business Operations                                 Provide company with wiring information and W9 documents for June professional fee payments                                                0.2   $           375.00   $                75.00
   8/25/2020   Chris Peirce   Business Analysis                                   Update cash flow forecast with prior week actuals                                                                                          0.5   $           375.00   $               187.50
   8/25/2020   Chris Peirce   Business Analysis                                   Update go forward cash flow forecast with items reviewed in cash flow call                                                                 0.5   $           375.00   $               187.50
   8/25/2020   Chris Peirce   Business Analysis                                   Send contract cure schedule to WNJ and company                                                                                             0.1   $           375.00   $                37.50
   8/25/2020   Chris Peirce   Sale Process                                        Provide detail to Hargett Hunter regarding Music/Cable/Internet line item in the P&L                                                       0.2   $           375.00   $                75.00
   8/25/2020   Chris Peirce   Sale Process                                        Request professional fee detail from company for Hargett Hunter                                                                            0.1   $           375.00   $                37.50
   8/25/2020   Chris Peirce   Sale Process                                        Update APA schedules based on Paul Hastings feedback and John Lucas responses as well as information from company                          0.6   $           375.00   $               225.00
   8/25/2020   Chris Peirce   Sale Process                                        Send Pachulski the revised APA schedules with explanations                                                                                 0.2   $           375.00   $                75.00
   8/25/2020   Chris Peirce   Sale Process                                        Send revised APA Schedules to Paul Hastings, RC, Mastodon, and Pachulski                                                                   0.1   $           375.00   $                37.50
   8/25/2020   Chris Peirce   Sale Process                                        Send revised APA Schedules to Paul Hastings, Mastodon, Rock Creek, and Pachulski                                                           0.1   $           375.00   $                37.50
   8/25/2020   Chris Peirce   Sale Process                                        Review exit waterfall and cashflow from Paul Neitzel                                                                                       0.5   $           375.00   $               187.50
   8/25/2020   Chris Peirce   Sale Process                                        Request professional fees and music/cable/internet expense split between G&A and restaurants                                               0.1   $           375.00   $                37.50
   8/25/2020   Chris Peirce   Sale Process                                        Review updated waterfall/13 week cash flow file from Paul Neitzel                                                                          0.2   $           375.00   $                75.00
   8/25/2020   Jim Gansman    Business Analysis                                   Review of 9/30 waterfall and calls w /Paul                                                                                                 0.4   $           575.00   $               230.00
   8/25/2020   Jim Gansman    Sale Process                                        Calls w/ John Lucas re status of sale process lender, request for September waterfall and lease negotiations                               0.3   $           575.00   $               172.50
   8/25/2020   Paul Neitzel   Business Operations                                 Work on 13-wk cash forecast/sales forecast                                                                                                 0.6   $           525.00   $               315.00
   8/25/2020   Paul Neitzel   Meetings - with Debtor                              Call with counsel (Liz - WNJ) and Ned (BFV) re: executor y contract                                                                        0.8   $           525.00   $               420.00
   8/25/2020   Paul Neitzel   Landlord Negotiations                               Discuss East Lansing pro forma with stalking horse bidder                                                                                  0.6   $           525.00   $               315.00
   8/25/2020   Paul Neitzel   Landlord Negotiations                               Call with East Lansing landlord                                                                                                            0.2   $           525.00   $               105.00


                                                                                                                                        7 of 8
BarFly Ventures, LLC
                                                                       Case:20-01947-jwb                    Doc #:323 Filed: 09/21/2020                                       Page 10 of 10
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
     Date      Professional   Project Category                                Description                                                                                                  Hours             Billable Rate        Billable Amount
   8/25/2020   Paul Neitzel   Landlord Negotiations                           Call with EL landlord and lender                                                                                     0.6   $           525.00   $                315.00
   8/25/2020   Paul Neitzel   Meetings - with Debtor                          Discuss waterfall with Ned                                                                                           0.3   $           525.00   $                157.50
   8/25/2020   Paul Neitzel   Business Analysis                               Update the cash waterfall for Sept 28 closing                                                                        0.9   $           525.00   $                472.50
   8/25/2020   Paul Neitzel   Business Analysis                               Work on adjusted cash forecast for September closing                                                                 0.8   $           525.00   $                420.00
   8/25/2020   Paul Neitzel   Business Analysis                               Review of 9/30 waterfall and calls w /J Gansman                                                                      0.4   $           525.00   $                210.00
   8/25/2020   Paul Neitzel   Landlord Negotiations                           PF analysis for Stellas and GRBC                                                                                     1.6   $           525.00   $                840.00
   8/26/2020   Brian Ayers    Bankruptcy Reporting                            June MOR revisions                                                                                                   1.6   $           475.00   $                760.00
   8/26/2020   Brian Ayers    Bankruptcy Reporting                            Emails re prof fee timing with Debtor and WNJ                                                                        0.4   $           475.00   $                190.00
   8/26/2020   Chris Peirce   Sale Process                                    Review Professional Fee detail from company, subtotal by firm, and send to Hargett Hunter                            1.0   $           375.00   $                375.00
   8/26/2020   Chris Peirce   Sale Process                                    Review Music/Cable/Internet detail from company and send to Hargett Hunter                                           0.5   $           375.00   $                187.50
   8/26/2020   Chris Peirce   Business Analysis                               Compile sales by location for July and PTD August for Mastodon                                                       0.5   $           375.00   $                187.50
   8/26/2020   Chris Peirce   Business Analysis                               Update cash flow with prior year sales and sales vs. prior year calculation                                          0.5   $           375.00   $                187.50
   8/26/2020   Paul Neitzel   Business Analysis                               Waterfall analysis for buyers                                                                                        0.6   $           525.00   $                315.00
   8/26/2020   Paul Neitzel   Landlord Negotiations                           Call with East Lansing landlord                                                                                      0.5   $           525.00   $                262.50
   8/26/2020   Paul Neitzel   Landlord Negotiations                           Call with Stella's landlord                                                                                          0.6   $           525.00   $                315.00
   8/26/2020   Paul Neitzel   Landlord Negotiations                           Call with GRBC landlord                                                                                              0.7   $           525.00   $                367.50
   8/26/2020   Paul Neitzel   Business Operations                             Email with the company and counsel re: event deposit                                                                 0.2   $           525.00   $                105.00
   8/27/2020   Brian Ayers    Meetings - Other                                Call with Paul N and Chris P re MOR                                                                                  1.8   $           475.00   $                855.00
   8/27/2020   Brian Ayers    Business Operations                             Emails re Seller's filing and Debtor claim, discuss schedule amendment                                               0.4   $           475.00   $                190.00
   8/27/2020   Chris Peirce   Business Analysis                               Prepare and upload cashflow forecast for UCC and UST                                                                 0.5   $           375.00   $                187.50
   8/27/2020   Chris Peirce   Meetings - with Debtor                          Daily cash flow call - discuss data requests and credit card balance                                                 0.3   $           375.00   $                112.50
   8/27/2020   Chris Peirce   Business Analysis                               Update cash flow forecast with G&A payroll timing and sales vs. prior year calculation                               0.5   $           375.00   $                187.50
   8/27/2020   Chris Peirce   Business Analysis                               Review daily sales flash report                                                                                      0.2   $           375.00   $                 75.00
   8/27/2020   Chris Peirce   Meetings - Other                                Call with Paul Neitzel and Brian Ayers to discuss MOR revisions                                                      1.8   $           375.00   $                675.00
   8/27/2020   Chris Peirce   Bankruptcy Reporting                            Request balance sheet detail from company for MOR revisions                                                          0.1   $           375.00   $                 37.50
   8/27/2020   Paul Neitzel   Business Analysis                               Email Mastodon re: period sales                                                                                      0.1   $           525.00   $                 52.50
   8/27/2020   Paul Neitzel   Business Operations                             Call and text with Lexington landlord re: access to building                                                         0.2   $           525.00   $                105.00
   8/27/2020   Paul Neitzel   Meetings - with Counsel                         Call with Pachulski re: KC landlord                                                                                  0.2   $           525.00   $                105.00
   8/27/2020   Paul Neitzel   Business Operations                             Call with Tim & Denise re: payables                                                                                  0.3   $           525.00   $                157.50
   8/27/2020   Paul Neitzel   Creditors/Creditor Committee Communication      Call with counsel and KC landlord                                                                                    0.2   $           525.00   $                105.00
   8/27/2020   Paul Neitzel   Landlord Negotiations                           Call with Holland landlord                                                                                           0.8   $           525.00   $                420.00
   8/27/2020   Paul Neitzel   Meetings - Other                                June MOR revisions w/ RC                                                                                             1.8   $           525.00   $                945.00
   8/28/2020   Chris Peirce   Business Analysis                               Create new cash flow forecast file                                                                                   0.2   $           375.00   $                 75.00
   8/28/2020   Chris Peirce   Meetings - with Debtor                          Daily cash flow call - discuss rent payments and balance sheet detail for MOR                                        0.2   $           375.00   $                 75.00
   8/28/2020   Chris Peirce   Business Analysis                               Discuss daily cash flow frequency and schedule calls going forward                                                   0.1   $           375.00   $                 37.50
   8/28/2020   Paul Neitzel   Landlord Negotiations                           Prof forma lease proposals for Broad Ripple, Kalamazoo and Beltline                                                  3.1   $           525.00   $              1,627.50
   8/28/2020   Paul Neitzel   Landlord Negotiations                           Discussion with Ned re: landlords and how to get them to move                                                        0.3   $           525.00   $                157.50
   8/28/2020   Paul Neitzel   Landlord Negotiations                           Call with Broad Ripple landlord                                                                                      0.8   $           525.00   $                420.00
   8/28/2020   Paul Neitzel   Business Operations                             Email with counsel re: event deposit                                                                                 0.1   $           525.00   $                 52.50
   8/28/2020   Paul Neitzel   Landlord Negotiations                           Email counsel to review Broad Ripple Lease                                                                           0.2   $           525.00   $                105.00
   8/28/2020   Paul Neitzel   Landlord Negotiations                           Call with Kalamazoo landlord                                                                                         0.5   $           525.00   $                262.50
   8/28/2020   Paul Neitzel   Landlord Negotiations                           Call with GRBC baker                                                                                                 0.2   $           525.00   $                105.00
   8/28/2020   Paul Neitzel   Landlord Negotiations                           Email to Kzoo landlord re: proposal                                                                                  0.2   $           525.00   $                105.00
   8/28/2020   Paul Neitzel   Landlord Negotiations                           Update Kalamazoo of for landlord proposal                                                                            0.2   $           525.00   $                105.00
   8/28/2020   Paul Neitzel   Landlord Negotiations                           Email Lansing landlord re: amendment                                                                                 0.2   $           525.00   $                105.00
   8/28/2020   Paul Neitzel   Landlord Negotiations                           Sales analysis for stellas and email to landlord                                                                     0.4   $           525.00   $                210.00
   8/29/2020   Jim Gansman    Meetings - with Counsel                         Review of John's email and 5th Circuit Case re PPP and SBA, Call w / John re same                                    0.6   $           575.00   $                345.00
   8/30/2020   Paul Neitzel   Landlord Negotiations                           Email with Ned & lenders re: GR Beltline pro forma and status of negotiations                                        0.4   $           525.00   $                210.00
   8/30/2020   Paul Neitzel   Landlord Negotiations                           Build pro forma from HCGR and email to Ned & lenders for review                                                      0.6   $           525.00   $                315.00
   8/31/2020   Brian Ayers    Meetings - with Counsel                         Call with Chris P re schedule and mOR amends                                                                         0.6   $           475.00   $                285.00
   8/31/2020   Brian Ayers    Business Analysis                               Review schedule balances re debt and cash                                                                            0.4   $           475.00   $                190.00
   8/31/2020   Brian Ayers    Bankruptcy Reporting                            review MOR re June disbursments and balance sheet information re accrued liabilities                                 1.1   $           475.00   $                522.50
   8/31/2020   Chris Peirce   Business Analysis                               Update cash flow forecast with prior week actuals                                                                    0.5   $           375.00   $                187.50
   8/31/2020   Chris Peirce   Meetings - with Counsel                         Call with Brian Ayers and WNJ to discuss amended schedules                                                           0.6   $           375.00   $                225.00
   8/31/2020   Chris Peirce   Bankruptcy Reporting                            Create file with updated cash and inventory by location and send to WNJ for amended schedules                        0.5   $           375.00   $                187.50
   8/31/2020   Chris Peirce   Business Operations                             Review and respond to Tim Gauthier email regarding KC property tax notice                                            0.2   $           375.00   $                 75.00
   8/31/2020   Chris Peirce   Business Analysis                               Research and send P6-P8 sales for HC GR to Paul Neitzel                                                              0.1   $           375.00   $                 37.50
   8/31/2020   Chris Peirce   Business Analysis                               Send updated cash flow file to company to review in cash flow meeting                                                0.1   $           375.00   $                 37.50
   8/31/2020   Jim Gansman    Sale Process                                    Review of memo from Robert re outstanding offers to purchase debt                                                    0.6   $           575.00   $                345.00
   8/31/2020   Jim Gansman    Sale Process                                    call w/Mastadon, Pachulski and Company to go through bids                                                            0.4   $           575.00   $                230.00
   8/31/2020   Paul Neitzel   Meetings - with Debtor                          Meeting with Mastodon (Investment Banker) and company                                                                0.3   $           525.00   $                157.50
   8/31/2020   Paul Neitzel   Meetings - with Debtor                          Call with Ned re: GFS                                                                                                0.1   $           525.00   $                 52.50
   8/31/2020   Paul Neitzel   Landlord Negotiations                           HopCat Grand Rapids landlord call                                                                                    0.7   $           525.00   $                367.50
   8/31/2020   Paul Neitzel   Landlord Negotiations                           Build 2020 forecast and sales forecasts, email to company and lender                                                 0.7   $           525.00   $                367.50
   8/31/2020   Paul Neitzel   Landlord Negotiations                           review AA lease and pro forma. Email lenders and CEO                                                                 0.8   $           525.00   $                420.00
   8/31/2020   Paul Neitzel   Creditors/Creditor Committee Communication      email with company re: equipment lease                                                                               0.3   $           525.00   $                157.50
                                                                                                                                                                                   Total   207.7                              $            96,807.50




                                                                                                                                    8 of 8
